Per Curiam.
— This cause having been submitted to the Court at a former term thereof upon the transcript of the record of the orders aforesaid, and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said Orders; it is therefore considered, ordered and adjudged by the Court that the said Orders of the Circuit Court be, and the same are hereby, affirmed.
All concur.